Case 3:15-cv-07658-MAS-LHG Document 530 Filed 03/25/20 Page 1 of 3 PageID: 14612



                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

      IN RE: VALEANT                                          Civil Action No. 15-7658
      PHARMACEUTICALS
      INTERNATIONAL, INC. SECURITIES
      LITIGATION                                              JUDGE MICHAEL A. SHIPP
                                                              JUDGE LOIS H. GOODMAN

      THIS DOCUMENT RELATES TO:                               JUDGE DENNIS CAVANAUGH, RET.
                                                              SPECIAL MASTER
      18-cv-15286-MAS-LHG (Northwestern
      Mutual Life Insurance Co.)


                              STIPULATION AND ORDER

           WHEREAS, plaintiffs in Northwestern Mutual Life Insurance Co., et al. v. Valeant

  Pharmaceuticals International, Inc., et al., No. 18-cv-15286-MAS-LHG (“Plaintiffs”), filed a

  Complaint against Valeant Pharmaceuticals International, Inc. (n/k/a Bausch Health Companies

  Inc.), J. Michael Pearson, and Robert L. Rosiello (together, “Defendants,” and together with

  Plaintiffs, the “Parties”);1

           WHEREAS, Federal Rule of Civil Procedure 26(a)(1)(C) requires that parties exchange

  initial disclosures at or within 14 days after the parties’ 26(f) conference unless a different time is

  set by stipulation or court order;

           WHEREAS, on October 12, 2018, the Court entered Case Management Order No. 1 (ECF

  No. 59), coordinating for pretrial purposes the Securities Class Action In re Valeant

  Pharmaceutical International, Inc. Sec. Litig., Master No. 3:15-cv-7658-MAS-LHG with related

  securities opt-out actions;




  1
   Claims against Howard B. Schiller and Tanya Carro have been dismissed. See Northwestern Mut. Life Ins. Co., et
  al. v. Valeant Pharm. Int’l, Inc., et al., No. 18-cv-15286-MAS-LHG (ECF Nos. 17, 19) & Order (ECF No. 53).
Case 3:15-cv-07658-MAS-LHG Document 530 Filed 03/25/20 Page 2 of 3 PageID: 14613



          WHEREAS, counsel for the Parties have conferred and agreed to a schedule for

  exchanging initial disclosures pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure;

          IT IS HEREBY STIPULATED AND AGREED, by the undersigned counsel on behalf of

  the Parties, that all Parties shall have until April 3, 2020 to submit their initial disclosures.

          Stipulated and agreed to by:

  Dated: March 24, 2020

   KASOWITZ BENSON TORRES LLP                        McCARTER & ENGLISH LLP

   /s/ Stephen W. Tountas                            /s/ Richard Hernandez
   Stephen W. Tountas                                Richard Hernandez
   One Gateway Center                                Four Gateway Center
   Suite 2600                                        100 Mulberry Street
   Newark, NJ 07102                                  Newark, NJ 07102
   Telephone: (973) 645-9462                         Telephone: (973) 848-8615
   Fax: (973) 643-2030                               Fax: (973) 297-6615

   Local Counsel for Plaintiffs                      Local Counsel for Valeant Pharmaceuticals
                                                     International, Inc. and Robert L. Rosiello
   LABATON SUCHAROW LLP
                                                     SIMPSON THACHER & BARTLETT LLP
   Serena P. Hallowell (pro hac vice)
                                                     Paul C. Curnin (pro hac vice)
   Mark S. Willis (pro hac vice)
                                                     Craig S. Waldman (pro hac vice)
   Eric J. Belfi (pro hac vice)
                                                     425 Lexington Avenue
   Thomas W. Watson (pro hac vice)
                                                     New York, NY 10017
   140 Broadway
                                                     Telephone: (212) 455-2000
   New York, NY 10005
                                                     Fax: (212) 455-2502
   Telephone: (212) 907-0700
   Fax: (212) 818-0477                               Counsel for Valeant Pharmaceuticals
                                                     International, Inc. and Robert L. Rosiello
   Counsel for Plaintiffs
Case 3:15-cv-07658-MAS-LHG Document 530 Filed 03/25/20 Page 3 of 3 PageID: 14614



                                       DEBEVOISE & PLIMPTON LLP

                                       /s/ Matthew Petrozziello
                                       Matthew Petrozziello
                                       Bruce E. Yannett (pro hac vice)
                                       919 Third Avenue
                                       New York, NY 10022
                                       Telephone: (212) 909-6000
                                       Fax: (212) 909-6836

                                       Jonathan R. Tuttle (pro hac vice)
                                       Ada F. Johnson (pro hac vice)
                                       801 Pennsylvania Avenue, NW
                                       Washington, D.C. 20004
                                       Telephone: (202) 383-8000
                                       Fax: (202) 383-8118

                                       Counsel for J. Michael Pearson




 Dated 03/25/2020                   So Ordered:
                                                  LOIS H. GOODMAN, USMJ
